This document contains some
                                        pages that are of poor quality
DATE MAY 8,2015                         at the time of imaging.



RE:    MG:riON .FOR LEAVE 'T'O FILE WRIT OF MANDAMTTS AND WRIT OF MANDAMTT.S IN
       TRIAL CAUSE N0.776435-R.



DEAR CLERK   I


  CAN YOU PLEASE FILE THIS DOCUMENTS AND PRESENT THEM TO THE               r.oUR~   FOR THEIR
CONSTDERATION.
  ALSO I HAVE PLACRD A STAMPED ENVELOPE WITH THIS LETTER rAN YOIJ PLEASE TN-
FORM ME    OF THE   DA~E   YOU REr.EIVE AND.FILE SAID D()('IJMENTS. THAJ\TT:( YOIJ.
r..r..F.


                                                                            R. HINES
                                                                   :11:901768-r.ONNALLY TTNT'l'
                                      RE:CEf\IEO IN                ggq FM 632
                                COURT OF CRIMINAL APPEALS          KENEDY,'PX.78lJq

                                       MAY 112015

                                    Abe~ Acosta, Clark
                                      TRIAL C.AUSE N0.776435-B

JOSEPH BARNARD HINES,                                   §
          RELATOR
v.                                                      § IN THE COTTRT OF CRIMINAL Ali>.P.ElU.$_
                                                                                   .      I'
                                                                                                       'E
                                                                                               ..:..;ctv DIN
CHRIS DANIEL,HARRIS COUNTY DISTRC.IT                                              cnr lf:?T OF CRIMI             .
                                                                                                       NAL APPEALS ·
CLF.RK,
                  RESPONDENT                                                              MAY 112015

                         MOTION FOR LEAVE TO FILE·WRIT OF MANDAMUS                     Abel Acosta, CD®rrk
TO THE HONORABLE JUDGEfS)· OF' SAID C.OIJRT:

     c.omes now, Joseph Barnard Hines. Rel;:lf-or, in pro se. a.nd files                               thi~

motion for leave to file writ of                        m~ndamus     ~nd   reg~est      for such.           m~

tion to b~ granted as Relator will show as follo~~:

                                               I.
     Relator filed his application for writ of habeas corp11s with the
Harris County district clerks office                          on·3/,~/15      and was assiqnea
the above cause: number. The -~tate issued ·it's orininal answer· on
4/2/l"i .. see .. F.X-A rsTA'l'E'sORIGINAf. ANSWRRl. Th·:::l !':rial t::!O.urt fil~d it'.s
fact    findincg~   of con•::lusion    o-~=·    iaw 0n Ll/9/15, .'!:;e.=. F.E'fuaht t0 be comnelled is
ministerial.not discretionarv in nature.T.c. . . r.P. art.ll.n7 sec.1
(c) •


                                PRAYER FOR RELIEF'

     WHEREFORE,Relator respectfully prays the Court'grants his motion
for leave for writ of mandamus and comoel Resoonnent to immedi-
atelv transmit the application for writ of habeas corous.memoran-
dllm.exhibits,anv answer filed,and a certificate reciting the date
received.
executed on 5/7/15



                                                    1
                       CERTIFICATE OF SERVICE

 !,JOSEPH BARNARD HINES, HERERY CER'l'IFY THAT A TRTTR AND CORRECT C'OPY
OF THIS MOTION FOR L-EAVE 'T'O FILE WR TT OF MANDAMUS WITH WRIT OF
MANDAMUS ATTACHED WAS MAILED BY rT.S.P.S.         'T'O~THE   CLERK OF THE
COURT OF CRIMINAL APPEALS :at-P·. 0   ~   BOX 12308, C'APTTOT. S'T'ATION.
AUSTTN.TEXAS 78711 and the same was mailed bv           Il.~.P.S.   'l'O~THE

CLERK OF HARRIS COUNTY   at~P.O.ROX       4651 .HOTTSTON.TEXAS 77210-4n.Sl
on 5/8/15.
ex~cuted on 5/7/15.


                                                   OSEPH BARNARD HINES
                                                 #901768-CONNALLY UNIT
                                                 99q FM 632
                                                 KENEDY.TEXAS 78119




                                           2
                           TRIAL CAIJSE·N0.776435-B



JOSEPH BARNARD HINES,
        RELATOR.

v.                                         {) IN·THE COURT OF CRIMINAL APPEALS

CHRIS DANIEL.DISTRICT CLERK OF
HARRIS COUNTY    I




                RESPONDENT



                          PROPOSED ORDER


     on this day,came on to be heard the foreaoiona Relator's motion for leave
to file writ of mandamus and it aooears to the court that the same should        be~



GRANTED

     IT IS THEREFORE ORDERED:that the district clerk of Harris Countv shall imm-
ediately transmit to the court of criminal appeals documents filed under the
above cause dealina with the writ of habeas corous.

     sir.NED on this
                     ----------------day of------~------- ,20-----




                                            PRESIDING JUDGE




                                       3
                                     TRTAL CAUSE N0.776435-B


       JOSEPH BARNARD HINES,                        §   IN THE !80th JUDICIAL
                    RELATOR                         §
       v.                                       §       DISTRICT. COURT OF
       CHRIS DANIEL,HARRIS COUNTY                   §   HARRIS COUNTY,TEXAS
       DISTRICT ,IN HIS OFFICIAL
       CAPACITY,-RESPONDENT                         §



                ORIGINAL APPLICATION FOR WRIT OF MANDAMTTS

       TO THE HONORABLE JUDGE(S) OF SAID COURT OF CRIMINAL APPEALS:

            Comes now,JOSEPH BARNARD'HINES.Relator,in oro se,·in the above-
       stvled and numbered cause of action and.files this original app-
··:·
       lication fbr writ of mandamus.oursuant to article 11.07 section 3
       (c) of the    T~x~s    Code of Crimirial Procedure,and would show the
       court the following:

                                            I.
            Relator is an offender incarcerated in the TEXAS DEPARTMENT OF
       CRIMINAL JUSTICE,who can be located at 89q FM 632 KENEDY.TX.78119

                                          II.
            Relator has exhausted his remedies and has no other adeauate
       remedy at law,and the act souaht to be compelled is ministerial,
       not disc.retionary in nature. T.C.C.P. art. 11.07 sec.3(c) requireS
       Resoondent to immediately transmit to the COIJRT OF CRIMINAL             APP~

       EALS a cooy of the apol·ication for writ of habeas corpus, any ans-
       _wer filed,and a certificate reciting the date uoon which that
       findina was made,if the convictina court decides that there are
       no issues to be resolved.·
            Relator contends that the district attorney filed it's oriainal
       answer on 4/2/lS.see,F.X-A[STATES ORIGINAL ANSWERl,and the trial court.
       filed it's fact findinq and conclusion of law on 4/9/lS.see,EX-B
       [TRIAL COURT FACT FINDING AND CONCLUSION OF LAWl.
            Had the documents been transmitted to the COURT OF CRIMINAL          APP~

       EALS by Resoondent.as reauired by statute,Relator· would have re-
       ceived notice from the COURT OF CRIMINAL APPEALS. Relator also
       wrote two letters to the c.c.a. reQuestinq if it has received
                                    1
such documents and the court clerk stated that it·had not.see.EX-C
[RELATOR LETTERS TO C.C.A. Lalso EX-ErCOURT OF CRIM.APPEALS RESPONSEl •

                                  III.·
  Respondent in his official capacity as district clerk of Harris
County,Texas has a ministerial dutv' to        rec~ive    and file all    pape~

in a criminal proceeding.,and perform· all: other duties imposed on
the clerk bv law pursuant to       ~.c.c.P.   art. 2.2l,arid is resoonsi-
hle under T.c.r..p. 11.07 sec ..1(c) to immediately transmit to the
C0URT OF CRIMINAL APPEALS a copy of .the application for writ of
habeas corpus,any answers filed,and a certificate reciting the
dat• uoon which that findina was made. if the convicting court de-
cide~   that there are no issues to be resolved. Respondent .of
Harris Countv may be served at his ·place of business at:l201
FRANKLIN~P.O.BOX    465l,HOUSTON,TEXAS 77210-4651.

                                  IV.
  Relator request for the transmittal of the apolication for writ
of .habeas corpus with    mem~randum,exhibits,any        answers filed. Re-
lator has also attached· to t~~s oriainal writ. of mandamus a copy
of the writ of habeas corpus,memorandum,exhibits.states oriainal
answer and district court fact findina and conclusion of law.see.
EX-D[APPLICATION OF WRIT OF HABEAS CORPUS,MEMORANDUM.AND               EXHIBIT~,Z

EX-A[STATE'S ORIGINAL ANSWER],EX-B[DISTRICT COURT FAr.T FINDING AND   CONCLUSIO~
                                     .                           .
OF LAW]
                         PRAYER FOR 'RELIEF
  WHEREFORE,PREMISES CONSIDERED,Relator respectfully r•auest a
finding that the Respondent did not transmit documents to the
COURT OF CRIMINAL APPEALS. Rela'tor orays for an ORnER directinq
Respondent to tranmit the apolication for writ of habeas corpus.
memorandum,exhibits,any answers filed.and a certificate reciting
the date upon which that finding was made to the COURT OF CRIMINAL
APPEALS.




                                   2
                        CERTIFICATE OF SERVICE
 !.JOSEPH BARNARD HINES,HERERY CERTIFY THAT THIS ORIGINAL APPLI-
~ATION   OF WRIT OF MANDAMUS WITH ALL EXHIBITS MENTION WAS MAILED
BY U.S.P.S.   TO~THE   CLERK OF THE COURT OF CRIMINAL APPEALS AT
P.O.BOX 12308,CAPITOL     STATION~AUSTIN.TEXAS   787ll.and the same was
mailed by U.S.P.S TO:CHRIS     DANIEL-HARR~S   COUNTY DISTRICT CLERK
AT P.O.BOX 465l,HOHSTON,TEXAS 77210-4651 on S/8/15.
executed on5/7/15.




                                 3
                         TRIAL CAUSE N0.776435-B


                             AFFIDAVIT

  !,JOSEPH BARNARD HINES.SWEAR UNDER OATH-THAT THE FACTS AND AL-
LEGATIONS IN THE ABOVE APPLICATION FOR         MANDAMUS ARE TRTTE
AND CORRECT.




                     UNSWORN DECL
  I.~OSEPH   BARNARD. HINES, IS .PRESENTLY INCARCERATED IN T.D.C.J.-ID
                                                                   ..It-~"

AT THE CONNALLY UN[T,AND SWEAR UNDER THE PENALTY OF PERJURY THAT
THIS STATEMENT IS TRUE AND   CORRECT~




                                    4
                                 TRIAL CAUSE N0.776435-B

J OS EP H BARNARD HINES I               §     IN THE 180th JUDICIAL
          RELATOR
v.                                      §     DISTRICT COURT OF
CHRIS DANIEL,DISTRICT CLERK,
               RESPONDENT                     HARRIS COUNTY, TEXAS



                            PURPOSE ORDER

     On this day,came on to be heard the' foregoina Relator's         ori~

ginal application of ·writ of mandamus and it apoealrs to the Coucl'
that the    s~me    should be:

GRANTED

 IT IS THEREFORE ORDERED that the       distric~·clerk     shall immedi-
ately transmit to the COURT OF CRIMINAL APPEALS a cony of the
application for vrit of habeas        cornu~,memorandum,exhibits.any

answers,and a certificate reciting the date uoon which that             tran~

mittal was made.

 SIGNED on this ------day of ------~-------- ,20




                                     PRESIDING JUDGE




                                        5
                                   NO. 776435-B

EX PARTE                                  §     IN THE 180m DISTRICT COURT

                                          §     OF
JOSEPH BARNARD HINES,
 Applicant                                §     HARRIS COUNTY, TEXAS


                          STATE'S ORIGINAL ANSWER

       The State of Texas, through its Assistant District Attorney for Harris County,

files this, its original answer in the above-captioned cause, having been served with

an application for writ of habeas corpus pursuant to TEX. CRIM. PROC. CODE ANN. art.

11.07 § 3 (West 2013), and would show the following:

                                         I.
       The applicant is confmed. pursuant to the judgment and sentence of the I 80th

District Court of Harris County, Texas, in cause number 776435 (the primary case),

where on November 1, 1999, the applicant was convicted pursuant to a plea of guilty

for the felony offense of aggravated robbery. The court, in agreement with the plea

agreement, assessed punishment at fifteen (15) years confmement in the Texas

·Department of Criminal Justice- Institutional Division (TCDJ-ID).

       The Fourteenth Court of Appeals dismissed the applicant's appeal in the

primary case on January 4, 2001 for lack of jurisdiction. Hines v. State, No. 14-00-

01014-CR, 2001 WL 8322 (Tex. App.-Houston [14th Dist.], no pet.)(mem. op., not

designated for publication).
       The applicant's initial application for writ of habeas corpus, cause number

776435-A, was denied on August 25, 2004. Ex Parte Hines, WR-55,762-02 (Tex.

Crim. App. 2004).

                                            II.

       The State denies the factual allegations made in the instant application, except

those supported by official court records, and offers the following additional reply:

                 REPLY TO APPLICANT'S SOLE GROUND FOR RELIEF

       In the applicant's sole ground for relief the applicant alleges that the juvenile

court abused its discretion by transferring the applicant to the state criminal court.

Applicant's Writ at 6.

       However, if a subsequent writ application is filed after fmal disposition of an

initial application challenging the same conviction, the Court may not consider the

merits of or grant relief based on a subsequent application unless the application

contains sufficient specific facts establishing that:

       (1) the current claims have not been and could not have been presented
           previously in an original or in a previously considered application because
           the factual or legal basis for the claim was unavailable on the date the
           applicant filed the previous application; or
       (2) by a preponderance of the evidence, but for a violation of the United States·
           Constitution no rational juror could have found the applicant guilty beyond
           a reasonable doubt.

TEX. CRIM. PROC. CODE ANN. art. 11.07 § 4 (a) (West 2013).

       The instant writ application was filed after the final disposition of the

                                            2
applicant's initial writ application, cause number 776435-A, which challenged the

same conviction and was denied on August 25, 2004. In this application, the

applicant has failed to include sufficient specific facts establishing that the current

claims could not have been presented previously because the factual or legal basis

for the claim was unavailable; or that, by a preponderance of the evidence, no

rational juror could have found the applicant guilty beyond a reasonable doubt.

TEX. CODE CRIM. PROC. ANN. art. 11.07 § 4 (a) (West 2013). Therefore, the Court

may not consider the merits of or grant relief based on the instant writ of habeas

corpus.

                                         m.
       The applicant raises questions of law and fact that can be resolved by the

. Court of Criminal Appeals upon review of official court records and without need

for an evidentiary hearing.




                                          3
·-

                                            IV.

           Service has been accomplished by sending a copy of this instrument to the

     following address:

                                    Joseph Barnard Hines .
                                    TDCJ # 901768- Connally Unit
                                    899FM632
                                    Kenedy, Texas 78119


           SIGNED this 2nd day of April, 2015.




                                              va lores
                                              ssistant District Attorney
                                            Harris County, Texas
                                            1201 Franklin, Suite 600
                                            Houston, Texas 77002
                                            (713) 755-6657
                                            Texas Bar I.D. #24059760

                                            Prepared by:
                                            Joshua Redelman - Intern




                                             4
          Certificate of Compliance as Required by Tex. R. App. 73.1(0

      The State of Texas, through its Assistant District Attorney for Harris County,

files this, its Certificate of Compliance in the above-captioned cause, having been

served with an application for writ of habeas corpus pursuant to TEX. CRIM. PROC.

CODE ANN. art. 11.07 § 3 (West 2013). The State certifies that the number of words

in the State's Answer is 692.




                                         5
                                         CHRIS DANIEL
                                  HARRIS COUNTY DISTRICT CLERK



April 10, 2015

JOSEPH BARNARD HINES
#901768 CONNALLY UNIT
899 FM 632
KENEDY, TEXAS 78119

To Whom It May Conc~m:

Pursuant to Article 11.07 of the Texas Code of Criminal Procedure, please find enclosed
copies of the documents indicated below concerning the Post Conviction W!it filed in
cause number 776435-B in the 180th District Court.                        ·

D    State's Original Answer Filed

D    Affidavit

D    Court Order Dated

D    Respondent's Proposed Order Designating Issues and Order For Filing Affidavit.

~ Respondent's Proposed Findings of Fact and Order April9, 2015

D    Other




Enclosure(s)- STATE'S PROPOSED FINDINGS OF FACT AND ORDER




                        ·•'·           .:,.'·:




              1201   F~ANKLIN • P.O. Box 4651 • HousTON,   TEXAS 77210-4651   •   (888) 545-5577

PAGE I OF I                                                                                   REV: 01-02-04
.. ;   .   .



       EX PARTE

                                                  §     OF
       JOSEPH BARNARD HINES,
        Applicant                                 §     HARRIS COUNTY, TE)\AS



                         STATE'S PROPOSED FINDINGS OF FACT,
                          CONCLUSIONS OF LAW, AND ORDER

               The Court has considered the application for writ of habeas corpus, the State's

       answer and official court records in the above-captioned cause. The Court finds that

       there are no controverted, previously unresolved facts material to the legality of the

       applicant's confmement which require an evidentiary hearing and recommends that

       the instant writ, cause number 776435-B, be dismissed because the applicant has

       failed to include sufficit:mt specific facts establishing that the current claims could

       not have been presented previously because the factual or legal basis for the claim

       was unavailable; or that, by a preponderance of the evidence, but for a violation of

       the United States Constitution, no rational juror could have found the applicant

       guilty beyond a reasonable doubt. TEX. CRIM. PROC. CODE ANN. art. 11.07 § 4(a)

       (West 2013).
      THE CLERK IS ORDERED to prepare a transcript and transmit same to the

Court of Criminal Appeals as provided by TEx. CRIM. PROC. CODE ANN. art. 11.07

(West 2013).     The transcript shall include certified copies of the following

documents:

      1.     The application for writ of habeas corpus;

      2.     The State's answer;

      3.     The Court's order;

      4.     The indictment, judgment and sentence, and docket sheets in cause
             number 776435;

      5.     The Court's Findings of Fact and Conclusions of Law; and

      6.     The State's and Applicant's Proposed Findings of Fact and
             Conclusions of Law (ifany).

      THE CLERK is further ORDERED to send a copy of this order to the

applicant, Joseph   Barn~d   Hines, TDCJ # 901768 - Connally Unit, Kenedy, Texas,

78119; and to counsel for the State, Eva Flores, 1201 Franklin, Suite 600, Houston,

Texas 77002.

By the follo":'ing signature, the Court adopts The State's Proposed Findings of
          Fact, Conclusions of Law and Order in cause no. 776435-B.
lit   '   ,   '   ,




                                                                                              NO. 776435-B

          EX PARTE                                                                                  §     IN THE 180TH DISTRICT COURT

                                                                                                    §     OF
          JOSEPH BARNARD HINES,
            Applicant                                                                               §    HARRIS COUNTY, TEXAS



                                                                      CERTIFICATE OF SERVICE

                      The undersigned counsel certifies that I have served a copy of the State's

          Proposed Findings of Fact, Conclusions of Law, and Order in cause number

          776435-B to the applicant on April2, 2015, by mail as follows:

                                Joseph Barnard Hines
                                TDCJ # 901768- Connally Unit
                                899FM632
                                Kenedy, Texas 78119



                                                                                                        E a Fl res
                                                                                                        A~~t District Attorney
                                                                                                        Harris County, Texas
                                                                                                        1201 Franklin, Suite 600
                                                                                                        Houston, Texas 77002
                         -~-~~~~,;&~                                                                    (713) 755-6657
                                       ......   ·-li!if71;;··i.~7.)uni~~-,.r;~~l.7,:'·····   ""'"
                                                                                                        (713) 755-5240
                                                                                                        Texas Bar I.D. #24059760


                                                                                                        Prepared by:
                                                                                                        Joshua Redelman - Intern




                                                                                                    3
    :I
                                        ....... .....
                                               ~

                               ,.
                      ....·'        '




                                                                                                                                                     ':i'.




               CL~~                                     .
         COURT OF CRIMINAL APPEALS
         P.O. BOX 1.2308-CAPI'l'OL S'l'ATION
         AUSTIN,•rx. 7B7ll

         APRIL 21,2015
         RE:


          CLERK,
            CAN YOU PLEASE INFOH!'l JVl.E U' YOUR OE'FICE HAS RECIE'iED NY APPLICl\T.IOAI FOR
         ·WRIT OF HABEAS OORPUS FRO.li'J TEll!: DISTRIC'l' COUR'l' OF tiARfW:l' COUN::C~?
                                                                                            I L~
                                                                                                                                       _,-


          THANK YOU.                                                _/j,      ;;?   L

         c.c.F.                                                    ;r· -
                                                                   /~   f;_-t I(    f/ I   (T -:::::~>




                                                                                                                                             -'        .,,
                                                                                                                                                           .
.   '                                                                                                                                                 .,-
                                                                                                                                                           '


                                                                                                         . I




                                                                                                                      - ,,
                                                                                                               I
                                                                                                                   ·..!'. ':
                                                                                                                       ,-·,
                                                                                                                         !:
                                                                                                                              ;




                                                                                                                                         .,
                                                                                                                                                '.


                                                                                                                                       :;·:           ·'
                                                                                                                               • ·~'         r.. •   i •




                                                            £;-C
                                              "·




                                                   JO.S!:~PH       :3P.f!.Nl\...qD H.T.NES
                                               .#901768~CONNALLY                    UNIT
                                                   89:,1 E'l'i 632
                                                   KENED:t, TEXAS 7!3.!..19


                CLEr."U<
\'              COOR'l' --oF CRIMINAL APPEALS
                P.O~BOX 12:!08-cAPI'l'OL S'l'AT!Ol'l
                AUSTIN,'l'X. 78711

                APRIL   3~,2015


                RE: WRIT Oft' HABEAS C.'Of{PUS IN 'l'RIAL CAUSE NO. 776435·-B




                  Im wcitting in conce-rn of t."lo        in t;ha above tt·ial cau."Je tnat. .I wa~
                                                            ~n:it
                inform by the district coUt·t that it was sent to :rour office .. I wrote a latter
                too your officer concerning this mattT.tr on April 21,2.015,but I didn't receive a
                r~sp-..>n.se:••

                   This requs::rt is in no at.t.3mpt to rush yow.~ officer, I'm JUSt di:q.gent sseking
                my rights,so can you pl-;.>ase inform ma i i }'Our oific~ha~::~_ r-cceivc.d aaia writ of
                habeas corl:)us and memorandum?
                  Than.k you for your time         l.n   cni.s mat:cer.
                 c.c .. i.




                                                                                                       .i'




                                                                                               .-;··
                                                                                              .>

                                                               -e;~--c
                                                               '       .
                                                                                .
                                                                               ..
     ·., ....
                /'.
                  /



                                                                                                                                 -(




                                                      -JOSEHi,  B.ill~Jhr::D i:i.IUES
                                                      #901768-CCNNALLY [J~U'l'
                                                      899 t""£1 632
                                                      :CENEDY    ,-r:x.   7t.;llJ


                         CHRIS DANIEL-DISTRICT     CL~    OR
                         1.-W~IS   C:OGN'l'Y
                         P.O.BOXX 4651
                         HGUSTON,TXo77210-4651
                         APRIL 30,2015

                        RE: IN WRI:r 01!' HABEAS CORPUS/'l'RIAL C\USE L'JO. 776435-B ·


                        CLERK;
                             Can you plaasa infot-m 1113 if zOUt: office has to1.--warded the wt"it o:t habeas
                         corpus fi,i.e in the abovs   cri~l caus~          nuwbur'?'.i'O   ·raE   COtfKT OF CRININAL APPEALS'?


                                                                                                     +-.
                                                                                                     1/
                                                                                                     \)     \
                                                                                                           . I




                 ... ' . '


~t   ..



          ·.;
       .·.\·;
                .            COURT OF CRIMINAL APPEALS OF TEXAS
            ~<             APPLICATION FOR A WRIT OF HABEAS CORPUS .
                         SEEKING RELIEF FROM FINAL FELONY CONVICTION
                ··.·,UNhER
                     ...
                              CODE OF CRIMINAL PROCEDURE, ARTICLE 11.07

                                     lNSTRUCTIONS

1.    You must usc the complete form, which begins on the following page, to file an
      application for a writ of habeas co•·pus seeking t·clief from a final felony conviction
      under Article 11.07 of the Code of Criminal Pwccdurc. (This form is notfor death-
      penalty cases, probated sentences which ha\'e not been revoked, or misdemeanors.)·

2.    The district clerk of the county in which you were convicted   '"ill make this form
      available to you,on request, without charge.

3.    You must file the entire writ application fonu, including those ~ections that do not
      apply to you. If any pages are missing from the form, or if the questions have been
      renumbered or omitted, your entire application may be dismissed as non-compliant.

4.    Vou must make a separate application on a separate fonn for each judgment of
      conviction you seek relief from. Even if the judgments were. entered iit the same
      court on the same day, you must make a !i.eparate application for each one.

5.    Answer every item that applies to you on the form. Do not attach any additional
      pages for any item.

6.     You must include all grounds for relief on the application form as provided by tht~
       instmctions under item 17. You must also briefly sum1i1arize the facts of your claim
       on the application form as provided by the instn1ctions under item 17. Each ground
      ·shall begin on a new page~ and the- recitation of the facts supp-orting the ground shall
       be no longer th. .t   ......




                                                Case No. _ _ _ _ _ __
                                    (The Clerk of the convicting court wi11 fill this line in.)


                                 IN THE COD"'RT OF CRIMINAL APPEALS OF TEXAS

                                 APPLICATION FOR A WRIT OF HAB.EAS CORPUS
                               SEEKING RELIEF FROM. FINAL FELONY CONVlCTfON
                              UNDER COUE OF CRIMINAL PROCEDURE, ARTICLE 11.07


                NAME: JOSEPH BA!~NARD HINBS

                DATE OF     BIRTH;MAR--'-C,.-H_2_6...:..'=.19:...;8::.:1::......:...---------~------,---
                PLACE OF CONFINEMENT:'IEXAS I:EPARlMENl' tF            CRIM.INr;L   JlBl'ICE

                TDCJ-ClD NUMBER: 911
                                  _.'l68
                                     _ _ _ _ _ __                     SID N U M B E R : - - - - - - - -

                (1)    This. application concerns (check all that apply):

                      Xu     a conviction                     0       parole.

                       0     a sentence                       0       mandatory supervision

                       0     time credit                      0       out-of-time appeal or petition for
                                                                      discretionary review


                (2)    What d.istrict cotu1: entered the jud.gmcnt of tbc conviction you want relief from?
                       Onclude the court number and coumy.)




                (3}    \Vhat was the case number in the trial court?

                       'PS435

                (4)    \Vhat was the name of the trial judge?

                       0EBBIE M. S'rRICKLIN


                           EVIDENTIARY HEARING REQUESTED

                Effective: Januarv 1, 2014



                                                                                                      Rev. 0 !11 4/J 4
'   ,l   • 4




               (5)    Were you represented by counsel'! If yes, provide the attorney's name:


                        CHARLES A. BROWN



               (6)    What was Cbe date that the judgment was entered'?


                                       I 1- \ -Ci') .


               (7)    For what offense were you con~icted and what was the sentenc.e?


                        AC~RAVATED     BQBBERY-         FIFTEEN YEARS

               (8)     If y(ll)     Did you testify at trial? If yes, at what phase of the trial did you testify?




(12)     Did you 3flpeal from the judginent Of convictiotJ?

        XO yes                                0 no


         If you did appeal, answer the following questions:

         (A) What court of appeals did you appeal to? 14th o::m;r CF .~
                                                14--0101~
         (B) What was the case number'!

         (C) Were you represented. by counsel on appeal? If yes, provide the attorney's
             name:



         (0) What was the decision and the date of the     decision·~ !-4-01
( 13)    Did yoi.t file a petition for discretionary review in the Coua·t of Criminal Appeals?

         0 yes                                2tJ no

         If you did file a petition for discretionary review, answer the following questions:

         (A) What was the case number?

         (B) What was the decision and the date of the decision?


(14)     Have you previously filed an application for a writ ofhabeas corpus under Article
         11.07 of the Texas Code of Criminal Procedure challenging tliis C(JnvictiOii?

        XJ   yes                               0 no

         If you.answered yes, ans·wer the following questions:

         (A) What was the Coul"t of Criminal Appeals' v.·rit number? 55,762-02




                                                  3



                                                                                         Rev. Ol/l4il4
       (B} What was the decision and the date of the decision? I:ENil!D wrmr l'iUT.lEN CHl!R CN
                                                                 8-25-04
       (C) Please identify the reason that the current claims 'wre not presented and c,ould
           not have been presented on your previous application.




           JW WID l.IJl' HAVE    ~ ~,                KlM.J.l:.miD EI01 A FINAL Cl'Y::ISICW CF A a.l.RI'
           CF AEHLI.A1E   ..JUUS)l'C'ffa~[MXI~ v.   - 4 1 0 s.w. 3:i 300('IEX.Af?P.-4nBI!J\I[lst     ci.isc~]
           a:u.3,AW'D_S.W. 3:l_,2Dl4 tex. crim. at:P•l.elc.is 1918,4>14 WL f:f1:1lYiO ] CE'
           '!HIS srAlE CN CR IHtRE 'B FILIN:; CE' CRliiiNAL HA8E'AS       a:m...B.
                                          lAO:::
            M.5J, a:N91'11Ul'ICNAL, ~ CF a:;!(. CF JIBISDICI!IGMF 'lHE wriED SlruliS •



(15)   l)o you currently have any petition or appeal pending in any other state or federal
       court'!

       0 yes

       If you answered yes, please provide the name of the court and the. case number:




(16)   lf you are presenting a claim for time credit, have you exhausted your
       administrative remedies by presenting your claim to the time credit resolution
       system of the Texas Department of Criminal Justice? (This requirement applies to
       any final felony conviction. including state jail felonies)

        0 yes                                  0 no      WA
        If you answered. yes, answer the following questions:

        (A} What date did you present the claim'?         ~"'---......;.......-----.,..-------


        (B) Did you receive a decision and, if yes. what was the date of the decision'?


            ~A·--------------------------~--------------------~
        If you answcr·cd no, please explain why       ~'OU   have not submitted your claim:




                                                                                            Rev. 01/14/ i 4
(17)   Beginning on page 6, state concisely every legal ground. for your claim that you arc
       being unlawfully re~trained, and then briefly summarize the facts supporting each
       ground. You must present each ground on the form application and a brief
       summary of the facts. lfJ'OUr grormds and briefsttmmary~ l~(thefacts ltflve not been
       presented on the fl1rm application:. tlte Court willtwt consider yt)Ur grounds.
       If you have mote than four grounds, use pages 14 and 15 of the form, which you
       may copy as many times as nee--ded to give you a separate page for each ground, '"'ith
       each ground numbered in sequence. The recitation of the facts supporting each
       ground must be no longer than the two pages provided for the ground in the fm·m.

       You may include with the form a memorandum of law if you want to present legal
       authorities, but the Court l\'ill not consider grounds for relief set out in a
       memorandum oflaw that were not raised on the forni .The citations and argument
       inust he in a memorandum that complies with Texas Rule of Appellate Procedure 73
       and does not exceed 15,000 words if computer-generated. or 50 pages if not. If you
       arc challenging the validity of your c()nviction, please include a summary ofthe facts
       pertaining to your offense and trial in your memorandum.




                                                5




                                                                                        Rev. 01/14/14
  GROUND ON~ JU'II.EN[JE Ol.Rl' ABl3ED IT'S~ BY Wi'U.V'lW IT'S JWL.'DICI?JX:.N PW
~       .Al?PLICANl' 'ID A CRIMINAL  .FIN:>JN:iS AEW.i.' 'liE   ~   CF 'J.Ht: .AU:aE)
~ AAl!t>LICAN'f IS BEii-IG iJ.i:;tHED  HIS CONS1'l'I'U'£IONAL RIGHT Of:'     om:; PROCBSS
GUAf7



    Rev. 0 J ! 14/14
              I




GROUND TWO:




FACTS SUPPORTING GROUND TWO:




                               8



                                   Rev. 0 l /14; J -l
,   I




        9



            Rev. 0!!14/14
GROUND THREE:




FACTS SUPPORTING GROUND THREE:




                                 iO



                                      Rev. Ol/l.f.'l4
ll



     Rev. Oli14il4
         GROUND FOUR:




         FACTS SUPPORTING GROUND FOUR:




                                         12



                                              Rev. Olil4!14
-----~··-··---
'.

         WHEREFORE, APPLICANT PRAYS THAT THE COURT GRANT APPLICANT
           RELIEF TO WHICH HE MAY BE ENTITLED IN THIS PROCEEDLNG.

                                               VERrFICA TION

                     This application must be verified or it wilt be dismissed for non-compliance. Eor
     verification purposes, an applicant is a person filing the application on his or her own behalf A
     pctition1.·r is a person filing the application on behalf of an applicant, for exarnple, an applicant's
     attorney. An inmate is a person who is in custody.

                  The inmate applicant must sign either the "Oath Before a Notary Public" before a
     notary public or the "Inmate's Declaration" without a notary public. Ifthe inri1ate is represented
     by a licensed attorney, the attorney may sign the ''Oath Before a Notary Public'' as petitioner and
     then complete "Petitioner's Jnfom1ation." A non-inmate applicant must sign the "Oath Before a
     Nmary Public" before a notary public unless he is represented by a licensed attorney, in which
     case the attorney m4y sign the verification as petitioner.

                  A non-inmate non-attorney petitioner must sign the "Oath Before a Notary Pub tic''
     before a notary public and must also complete ·'Petitioner's Information." An inmate petitioner
     must sign either the "Oath Before a Notary Public" before a notary public or the "Inmate's
     Declaration" without a notary· public and must also complete the appropriate ''Petitioner's
     Information."

                  OATH BEFORE A NOTARY PUBLlC

                  STATE OF TEXAS

                  COUNTY OF

                     --·--------------·-·                    , being duly sworn, under oath says: ''1 am
     the applicant/ petitioner (circle one) in this action and know the contents of the above
     applit:.~ation for a writ of habeas corpus and, according to my belieC the facts stated in the
     application arc true."


                                                             Signature of Applicant I Petitioner (circle one)


     SUBSCRIBED AND SWORN TO BEFORE ME THIS                              DAY OF          _ _ _ _, 20........ -



                                                                        ----'---    --
                                                                      Signature of Notary     Publi~.:




                                                        16



                                                                                                   Rev. Ol.'J4!J4
           ... '··~·-·   ·~.




•.   ,,:




                               PETITIONER'S INFORMATION

                               Petitioner'::; printed name: _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

                               State bar number, if applicable: - - - - - - - - - - - - -

                               Address:




                                          --------------------··---·--·---··-·------·----·---·-·-·

                               Telephone: ____ ··---·~---·--------------
                               Fax: _ _ _ _ _ _ _ _ _ _ _ _ _ ___



                               INMATE'S DECLARATION


                               1~·-------···-___ , }1111                       the applicant /petitioner (cirdc one) and

                   being presently incarcerated i~JtEf.l.'r.r
                                                            • ._ _ _ _ _ .declare under penalty of

                   perjury thaL according to my belie[ the facts stared in the above application are true and correct


                                                                              Signed   orw. NAlnl   16~---' :?JL___.



                                                                    //
                                                                    f




                                                                         17




                                                                                                               Rev. 01 /14!14
           /
               /
                                                                                  ~),J:
                                                                                  ~"     ,..
                                                                                  J:'.                I
                          i                                                                           r•.
                   IN THE COURT OF CRIMINAL APPEALS
                                                                                                  ·~   ..:.-
                              OF TEXAS


EX PARTE                             §
JOSEPH BARNARD HINES I               §        TRIAL BOUSE N0.776435
          APPLICANT                  §        WRIT NO.
                                                     ------
MEMORANDUM OF LAW AND ARGUMENT IN SUPPORT OF SECOND APPLICATION FOR WRIT OF
HABEAS cORPUS RELIEF,PURSUANT TO T.C.C.P. ARTICLE 11.07§4 (a)(l){b} &(a}(2}.



  To the Honorable Judges of said court:

  Now. comes,JOSEPH BARNARD HINES,Applicant,in pro se,seeking habeas corpus re-
lief pursuant to T.c.c.P. ART. 11.07 § 4(a}(l}(b} & (a}(2}.
                                                                                               '•'i
  Applicant submitts that he is being illegally confined in that his convictio
ion is in violation of the law of both the United States and Texas Constitut-
ion, where Applicant is being deprived of his due process rights guaranteed
by the 4th & 14th ameddment of the United States COnstitution.




                                         I.
                                            TABLE OF CONTENTS


TITLE                                                                          PAG&S

COvER LE'.1:1'ER                                                     ..        .
                                                                               ;   I

TABLE OF CONTENTS                                                                  II

GROUND FOR RELIEh'"'                                                               III

SUMMARY OF FACTS AND PROCEDURBL HISTORY                                            IV

11.07 § 4     STATE~r                                                              V-VI

GROUND ONE                                                                         1-6
PRAYER E'OR RELIEF                                                                     7


EY.HlBITS(EX]:

EX-A [H!!rl'l'.ICN 1N JUVENI.LE CASE NJ.~J                                                 u
EX-B   [a~ W!\IV.l:N3 JUUSDICI'IO~]                                                        9

.EX-c [au:R REaM'1IN3 Jt.RISDICI'Ial] •                                                    10

fX-D   [Jl!XMENI' AID SENI.t:N::E,'.ll1.NJ.77()435]                                        ll

fX-E   [AFFID\V.LT CF APPLICPUI']     •                                                    12

EX-F   [1\'Dr.tCH '10 3.PffifSS DE.'D.'IFICATI;an>91;003b92]   •               15




                                                      II.
        GROUND FOR RELIEF PRESEm'EO IN SECOND WRIT OF HABESS CORPUS.




GROUND ONE: THE JUVENILE COURT ABUSED IT'S DISCRETION BY WAIVING IT'S JURIS-
DICTION AND TRANSFERRING APPLICANT TO A CRIMINAL COURT; THEREFORE THE CRIMINAL
COU'"RT LACKED JURISDICTION OVER APPLICANT WHERE THE TRANSFER ORDER MADE NO
FINDINGS ABOU'l' THE SPECIFICS OF THE ALLEGED OFFENSE. APPLICANT IS BEING DENIED
 HIS CONSTITUTIONAL RIGHT OF DUE PROCESS GUARAN'l'EE BY THE 14th AMENDMENT OF.
 THE UNITED STATES.           .




                                  III.
                                                                                      \




           SUMMARY OF    FA~rs   AND PROCEDURAL HISTORY

  Applicant was sixteen years of age at the tiDe of bls illegal arrest for
criminal offenses on 12-17-97 by detective Moore and detective Baker from Eis-
hower High School where he aas attending class. The detectives kidnapped App-
licant and took him to a loc::al police department in harris county where he was
photographed,fipger-printed,and innterrogated for hours then release on side
of the road •   .J~     weeks later on 1-8-98 the same detectives returned to Eis-
hower High SChool and arrested Applicant in his classroom and took him to the
same police department where he was photographed, finger-printEid,.and innterro-
gated a second tim& for a few hours, then transferred him to the Juvenile De-
tention Center-West Dallas,where he was charge.
  The State filed petitions seeking the waiver of jurisdiction of the 313th ju-
venile court.see, EX-A~ IN JUVEBE CASE W.cm:m55J(. A certification hearing
was held where the juvenile court granted the States petition and issued a
order waiving    jurisdiction.see,EX~B[cmR W\fiL\G           Jt.rus:liclii::N,W.c.an>755J].
  Applicant was transferred to the 180th criminal district court on 2-25-98.
see,EX-c[11.07 SECTION 4   STATEM~f:


  Applicant now files this second writ of habeas corpus pursuant to artical 11
11.07 § 4(a)(l)(b) & (a)(2). Because the current claimshas not been and could
not have been reasonably formulated on the date of the filing of·his original
habeas corpus,becauae the legal basis of the claim[~ KR RE:VIEW] was· not re-
                                                          .                         i)t(\5-
cognized by and could not have been reasonbtly formulated from a FINAL ~.
100 of a COURT OF APPEU.ATE JURISDICTIOO[MXN V. SIME,4l.O s.w. 3:l 366('llax. Pfp.-fm-.
stal[lst Dist.]a::u3,aff'd__s.w. 31_____,A>J.4 'lex. am-1. M?P. LOOS l918,A>J.4 WL ~.] of tb
this state on or before the filing of original habeas corpus.
  Alsp,by the preponderance of the evidenae,but for the violation of Applicants
due process rights of the United Sta~es Constitution no rational Juror or judge
co~ld have found him guilty or accepted his guilty plea where the criminal

district court lacked jurisdiction.
  V\f\~eJ
  ~        the plain language of the statute,once an Applicant files an appli-
cation challenging the conviction,all subsequent applications reg~ing the
same conviction mus.t meet "one" of the ~wo conditions set forth in,Texas Code
    tnr-:\~~>-"-
of ~i1' •MJProcedures 11.07 §4(a)(l) & (2).see,EX PARTE WHITESIDE,l2 s.w." 3d
821.
  The Texas Court of Criminal
                  '        '
                                  Appeals held,"What is lacking in our statutory
scheme-as ~ lacking in Kent-is any express statement of the applicable stand-
ard of appellate review of the juvenile court's transfer. order.
 In the absence of an explicit statutory standard of appellate review,the
courts of appeals have £4i~ the void with ~ecisional law spelling out how
they will go about providing the "meaningful review" contemplated by KENT.see,
MOON v S'rA'l'E, 2014 Tex. Crim. App. LEXIS 1918;see also, MOON v. STATE,410 S.W.3d
366(CEX.APP.-HOUSTON[ls~ Dist]2013.

  Justict KELLER, stated, "For almost forty years, the tendency among the courts
of appeals has been to hold that a juvenile transfer order need not specify in
detail the facts supporting the order. The Court of Appeals in this case broke
rank with the weight of tha.t authority, and this court now goes along with the
court of appeals unconventional holding.
  In the instant case, even if Applicant .~d raise thie issue on appeal or in
his original writ of habeas corpus it wouid have been fruitless where there
was a void in the statutory
                        .
                             scheme process of a applicable standard of review.
                                                                            I

  Finally Applicant contends that his second writ of habeas corpus contains a

                          r;'<




     legal basiswhich was unavailable on or before the filing of his original
     habeas corpus where said claim could not have been reasonably formulated from
     the FINAL DECISI                                                                                                                                 .....:.. i.m:£4~~..'lt2M~r:~. L·~~~~~~~*'
                                                                                                   ...............:•. 1   '·'
                '   '
                                                                                                                                                                     ...



                        GROUND ONE: THE JUVENILE COURT ABUSED IT'S DISCRETION BY WAIVING IT'S JURIS-
           !·           DICTION AND TRANSFERRING APPLICANT TO A CRIMINAL DISTRICT COURT; THEREFORE THE
       i: ' ·           CRIMINAL coURT LACKED JURISDICTION OVER APPLICANT WHERE THE TRANSFER ORDER llaD
       !
       t                MADE NO FINDINGS ABOUT THE SPECIFICS OF 'l'HE ALLEGED OFFENSE.
}}~'



                        STANDARD FOR REVIEW:

                          When reviewing the process of a juvenile court transferring a juvenile to a.
                        c;::riminal court is reviewed by KENT    v/ UNITED   S'f'ATE,the United   s~tes                   Jz,..r.ae"-
                        Court characteriz.eq the statuto~:y transfer pr~eedings in the District of COL-
                        UMBIA   as   "critically important",and held' that any statutory mechanism for wai-
                        ving juvenile-court jurisdiction must at least         "mea~ure   up to the essentials
                        of due process and fair treatment." Among the requisites of a minimaJ.ly fair
                        transfer process is the opportunity for a ·meaningful appellate review.id 16                                  L.
                        ED 20 84 1 383 US 541,86 S. Ct.l045.
                          A policy memorandum       pr~~lgated   by the District of COLUMBIA Juvenile court's
                        that describes r "deterrninati ve factors" for gui~ing the juvenile court's dis-
                        cred.on in deeiding wh.ether waiver of it's jurisdiction over a particular ju-
                        venile offender is appropriate. id.

                          The Texas legislature incorporated those factors set out in             K~nt,into                     it's
                        own statutory scherne.TEX. FAM. CODE ANN.§S4.02(f} . . .

                          The- lst Court of Appeals
                                                .
                                                     of Houston has set a proper staridard for a. meaning-
                        fu1 review cornternplated by Kent,in it's ruling in MOON v. STATE,4l0 s.w. 3d
                        366,2013 TEX. APP. :LEXIS. 9345(TEX. APP. HOUSTON 1st DIST. 2013};a.ff'd_S.W.
                        3d       ,2014 TEX. CRIM• APP. LEXIS 1918,2014 WL 6997366,where it's sister
                        court , the 14th court of appeals has followed suit in GUERRERO v. STATE, 2014
                        TEX.   ~P.       LEXIS 13773 no.l4-13-00l01-CR(TEX. APP. H9USTON 14th dist.20l4}.

                        ARGUMENT AND AUTHORITY:
                                     -
                          Applicant contends that he is being illegally restrained of his liberty in
                        violation of his 4th & 14th amendment of oue process         wher~   the juvenile court
                        abused it's discretion by waiving jurisdiction and did not show it's work by
                        specifically stating in it's written order it's reasons for waiver and the
                        findings of' the court.see,EX-B[ CH:m wvm:; JUUSl!Cr.KN]. ·

                         'The juvenile court stated in it's order that there is probable cause to bel1
                        J.ieve that the cUld committed tne offense alleged,but the court showed no
                                                                     1.
'   .
                                                                         .-·......:




        finding.see,EX-B(~ WVOO'Jt.IUS:>!Cm:N].                     When, in fact,the court~'probable cause
                                                                  1
        was based on illegally obtained, evidence that was obtained duti:ng a unlawful
                                                                                          \:
        arrest, where Applicant was kidnapped by detective Moore and~detective Bake~
        from Eishower High SChool where he attended classes on 4 ~~ 12-17-97 and
        taken to a police department, where he was photographed, finger-printed, and
        innterrogated for hours then release on side of the road to parent.see,EX-f!E
         [AFFIIAVIT CF APPLICANI'], see also, EX-F [lVDI'ICl'l '10 St.Jf'i't(f$ ~ 'IE3l.'lMN{] •
           Applicant was again arrest by the same detectives three weeks later on or _.
                                     J~~N~                      '
        about the 8th day of ~aft01By,1998, from his classroom and taken to the same
        police department where he was photographed,finger-printed,and innterrogated
        a second time; Where detectives claim the victims identified him as the person
        who camnitted the crimes.see,EX-G[JUVENILE REJJ::H:S].
           The juvenile report stated that detective Moore was able to obtain a photo-
        graph of the shorter suspect,which would be Applicant,because a patrol officer
        suspected him of being involved in criminal activity.see,EX-G[ JUIIENIIE FCEi:ucL:s].
           Applicant's photograph was not in the police department system on or about
        12-17~97,and the juvenile court did, not have any evidence presented to it of

        any probable cause for Applicant's arrest on or about 12-i7-97.to obtain such I   .


        evidEtnce. so,any finding of probable cause would be void,because at the timee
        of the arrest on 12-17-97 detectives Moore & Baker had no probable cause to
        arrest Applicant,where he was not committing a crime at the time of arrest,
        there was no evidence that he had committed a crime or any reason to make.a
        prudent man believe that he had committed an offense.
           The test applicable in determining whether there is probable cause for
        arrest without a warrant,a paudent man in believing that the arrested person
        had committed or was committing an offense is set ~ in,BRITTEN v. STATE,
        578 s~w. 2d 685,689(TEX. CRIM. APP. 1979)(on rehearing cert. denied,444 u.s.
        955,100 S. Ct. 435,62(L ED 2d 328(1979).
           An inarticulate hunch,suspicion or good faith of the arresting officer is
        insufficient to constitute probable cause for a arrest,search,or temporary de-
        tention.see,FATEM v. STA'l'E,558 S.W. 2d 463,466.

        !.APPLICANT'S PHOTOGRAPH,FINGER_PRINTS,AND DNA




                                                        2.
                                                                                                                ";,.
'   a   ~    I   '




                        When investigative detention is based on nothing more than inarticulate
                     hiJilch, the fruits of the detention and subsequent search are inadmissible in
                     evidence. see,TUNNELL v. STATE,554 S.W •. 2d 697,698.
                  Obtaining finger print.sevidence violates the fourth and fourteenth amendment,
                so a8 to make sure evidence inadmissible in a state. cr.l.minal trial; where ( l)
                the finger-prints were obtained while the accused was detained at police head-
                quarters without probable cause for his arrest, (2) the detention at police
                headquarters. of the· accused and other persons of similar description was not
                authorized by a judicial officer, ( 3) the accused was unnecessarily required to
                undergo two finger-printing seesions,and (4) the accused was not merely finger
               \printed during the f~rst of two sessions,but was also subjected to innterro-:
            ~gation.see,DAVIS. v. MISSISSPI,22 LED 2d 676,394 U.S. 721.


                       In MAPP v. OHIO, the court held, "All evidence obtained by searches and sei-
                     zures· in violation of the constitution is by that same authority,inadmissible
                     in a state·court." id. 367 u.s. 643,655,6 LED 2d 1081,81 S. Ct. 1684,84 ALR 8
                     2d 933(.1961).
                        A juv~ile court waiver of jurisdiction begans with a finding of probable
                     cause to believe that the juvenile committed the alleged offense,which is nec-
                     essary for the juvenile court to waive it's exclusive jurisdiction on suffici-
                                                                                                  :>t.AS-
                     ent facts.and circumstances to warrant a prudent man to believe that the ~
                     pact had conunitted or was committing an offense. IN THE MAT'.rER OF D.W.L.,828
                     S.W. 2d 520(1992 TEX. APP. LEXIS 855); GERSTEIN v. POGH,420 U.S. 103,112,43 L.
                     EO. 2d 54,95 s. Ct. 854(1975. Probable cause for an arrest applies this san~
                     standard.see,SMITH v. STATE,739 S.W. 2d 848,853(TEX.CRIM.APP. 1987); IN THE Ia
                     MATTER OE' N.M.P.,969 S.W. 2d 95(1998 TEX. APP.LEXIS 2355).
                       In the instant case, detective Moore, and Baker ·were without probable cause to
                     arrest applicant on 12-17-97 and obtain evidence without authority of a judi-
                     cial officer as set out in Tex. E'am. Code Ann.:S2.025 (b)(3),and it was a
                     abuse of discretion of the juvenile court to find probable cause(~ waive
                     jurisdiction) that Applicant committed the offense where there was no evidenc~
                     shown of probable cause to arrest on 12-17-97 to obtain Applicant's photo-
                     graph, finger prints, or to irmterrogate.

                       The. juvenile courts abuse of discretion continued further where the order
                                                                                                            0

                     waiving jurisdiction did not apecifically.state it's reasons for waiver and
                     certify it's action in a written order and the findings of the court. The
                     juvenile court merely filled out a form certification order containing

                                                        3
      .   '   '




                  "boilerplate" language and did not include specific evidentiary findings to
                  support it's determinations.see,EX-B[',   .   \   .

                 offense,if the offense is a capital felony1an aggravated controlled substance
                 felony,or a felony of the first degree,and no adjudication hearing has been
                 conducted concerning that offense;or (B) 15 years of age or older at the time
                 the child is alleged to have committed the offense,if the offense is a felony
                 of the second or third degree or a state jail felony,and no adjudication hear-
                 ing has been conducted concering that offense; and (3) after a full inveat.i.gat~
                 ion and a hearing,~~e juvenile court determines that there is probable cause
                 to believe that the child before the court committed the offense alleged and
                 that bacause of the se:riousnass of the offense. alleged or the background of
                 the child the welfare of the community requires crimirial proceedings.Tex. Fam.
                 COde Ann.§54.02(a).
                   To facilitate this deterrnination,the juvenile court must consider,among
                 other matters,the following factors:
                 1) \Yhether the all.api affEll'Ba \oB9 cg:Unst p:rs:n or prq;erty, with greter weight in favtr of •
                    t:rcnafer given to offenses ~ the pers:n;
                 2) t:ne ~ am natl.lrity of the dU.l.d;
                 3) the :t'9CCtd arrj p:evi.als h:ist:ay of the dli.ld;
                 4)    the-~           of cdqat.e protec:tial of the   flblic   arrj the   l.ike1.itmJ of the Mlabilitatial of
                 t    tl'e chUd   1:¥. U9e of ~,secvioes,arxi          facilities a.v:rently ava:ilable ·to the juvenile
                      CXllt't. id.   §54.02(f).
                   If the juvenile court waives jurisdiction,it'..:.; required to "state specif~:­
                 cally in the order it's reasons for waiver and certify it's action,including 8
                 the.written order and findings of the court."id.§S4.02(h).
                    In the instant case,which is identical to MOON,the only reason specifically ;,
                                                                                               · ...•
                 stated. in the juvenile court's order to justify the \iai ver of jurisdiction was
                 .that :.he Offense alleged Was a SeriOUS one I and the only f~Ct Specified in Sup-
                    .                                                             .                    ~~                ~~

                 port of this reason was that the offense alleged was committed against a per~
                 son.sae, EX-B[CHm WAJ:IIlN:i ~] •
                   The COurt held that a waiver of juvenile jurisdiction "based on this partie
                 cular reason,fortified only by this fact,constitutes an abuse of discretion."
                   Additionally,the COUrt determined that other fact findings included in the
                 juvenile court's written order were "superfluous" because,although mose facts
                 findings would have been relevant to support a transfer for the alternative ~
                 reason that the appellant's background was such as to render waiver of juvenil~
                 jurisdiction appropriate, the juvenile court did. not c~te the appellant's back-
                 ground as a reason for in transfer in the written order. MOON v. S'l'A'l'E,2014 •
                                                                         5
                                                 ~   .......   ,
t   I   ,'                                      I.




             TEX. CRIM. APP. LEXIS 1918,[WL] at* 14-15.
               In the instant case,like the order in MOON,the tr~asfer order in this case
             makes no findings about the specifics of the alleged offanse,where here,agg-
             ravated robbery and finds no more than probable cause to believe that appli-
             cant committed the offense alleged.see,EX-B[~ WIU'IINi Jt.RISDICl'IQ\J]. Also, as
                       "'na
             in MOON ,~only    stated reason given for Applicant's transfer was that "be-
             cause of the seriousness of the offense, the welf.are of the community requires                          (


             criminal proceedings," and the only specific fact supporting this reason was
             that "the offense allaged to have been committed was against the person of
             another."
               MOON, instructs that that the juvenile courts waiver of jurisdiction "based o
             on this· particular reason fortifi~d only by this fact" constitutes an abuse of
             discretion.2014 TEX. CRIM. APP. LEXIS 1918, ['vL]at *14.
               In tne instant case,due to the juvenile court abuse of discretion during the
             certification hearing violating Applicant's due process rights and the criminal
             district court was without jurisdiction to enter it's judgment.
               Also,by a preponderance of the evidence,but for a violation of the United ...
             States Constit.ution[.lack of il..'ll:'i&:lict
                                                        .          -
                                                            an:i denial of d..Js fCCXleSS] no rational fact
                                                                                              .
             finding or juror could have found Applicant guilty of accepted his guilty plea
             beyond a reasonable doubt.                                                      <

             HARM:                                                                                        . ,.,.·

               Applicant was harm by the juvenile courts abuse of discretion during the cer-
             tification hearing where his fourth and fourteenth amendment of the United .
             States COnstitution was violated and force him to a criminal district court
             lacking jurisdiction to issue a judgment by convicting him as an adult. And
             such conviction ia causing collateral consequences wh~e the illegally obtain
             evidence is the foundation of other criminal convictions in trial cause num-
             bersa 776,436,; 800590; 800591; 809892,which are transferred offenses from the
             juvenile court with identical orders waiving jurisdictions as MOON.see,EX-H
             [CR:ERS WAIVl1'-G J£.R£IDICl'.ICN lN 'IR.                 N). 7764l5;Slm);rol591;~2~.

              'lha juvalile a:u:t.'s Ql."tl;r   v.eivin3 juris:li.ctim is tmm in it self v.t1am an atuse of discz:etial
             is CXlipl.etely stl:wl• 1';14   1 e •a v,, \-\\                c:"Qt.!l.




                                                                            6
      ';.:




                       .   {'{.':>~{(\~ ...,\'-I
               Applicant ra,pet£6Wo:ly prays this COurt grants him relief by an· acquital
             due to lack of probable cause for his arrest on or about 12-17-97 which evi-
             dence was illegally obtain; or in. alternative relief that the 180th criminal
             district courts judgment is vacated and. dismiss, and the casa is ramanded to
             the juvenile court.

               Applicant further praya that this court take into consideration the other
             four orders waiving jurisdiction presented as exhibits and     ~e        judg-
             ment in those cases in the !80th district court and remand the cases to the
             juvenile court ,because Applicant plans to   t.~~·   litigation in these cases. as
             well and it would be a waste of judicial resources to file additional writs.




              c.c.F.




\·
 ,\
't
                                                   7
                                                                              j/f-ch.
                                     N0.9B-00755J
                                                                                  CGv
THE STATE OF TEXAS                                         IN THE 313TH DISTRICT COURT

COUNTY OF HARRIS                                           OF HARRIS COUNTY, T E X A S

                              ORDER WAIVING JURISDICTION

        IN THE MATTER OF JOSEPH BARNARD HINES.

        ON THE 24TH day of FEBRUARY, 1998, a hearing was held in the above styled

and numbered cause under Section 54.02 of the Family Code, on the issue of waiver

of jurisdiction. Prior thereto the Court had ordered and obtained a diagnostic

study, social evaluation,a full investigation of the child, his circumstances, and

the circumstances of the alleged offense, counsel, BELINDA PITT was retained more

than ten (10) days prior to the hearing; the counsel for the child was given access

to' all written matter to be considered by the court in making the transfer decision

more than one(1) day prior to the hearing; said child, JOSEPH BARNARD HINES and his

mother, CHERRIE MARSHALL had been served with citation more than two (2) days prior

to the hearing.    After full investigation and hearing at which hearing, the said

JOSEPH BARNARD HINES and his mother, CHERRIE MARSHALL were present; the court finds

that the said JOSEPH BARNARD HINES, is charged in violation of penal laws of the

grade of felony, if. committed by an adult, to wit: AGGRAVATED ROBBERY OF HUAN VU,

COMMITTED ON OR ABOUT DECEMBER 15, 1997; that there has been no adjudication of

this offense; that he was 14 years of age or older at the time of the commission

of the alleged offense having been born on the~~~~~-~~~~:S;~~N' that there

is probable cause to believe that the child committed the offense alleged and that

because of the seriousness of the offense, the welfare of the community requires

criminal proceedings.     In making that determination, the Court has considered among

other matters:

         1.           Whether the alleged offense was against person or property,
                      with the greater weight in favor of waiver given to offenses
                      against the person;

         2.             The sophistication and maturity of the child;

         3.             The record and previous history of the child; and
         4.             The prospects of adequate protection of the public and the
                        likelihood of reasonable rehabilitation of the child by use of
                        procedures, services and facilities currently available to the
                        Juvenile Court.

         The Court specifically finds· that the said JOSEPH BARNARD HINES is of
 >   •




sufficient   sophistication   and   maturity   to ·have    intelligently,   knowingly   and

voluntarily waived all constitutional and statutory rights heretofore waived by the

said JOSEPH BARNARD HINES, to have aided in the preparation of his, defense and to

be responsible for his conduct.      That the offense alleged to have been committed

was against the person of another and the evidence and reports heretofore presented

to the court demonstrate to the court that there is little,           if any prospect of

adequate protection of the public and likelihood of reasonable rehabilitation of
the said JOSEPH BARNARD HINES by use of · procedures,          services,    and facilities

currently available to the Juvenile Court.

         IT IS THEREFORE ORDERED that the jurisdiction of this Court sitting as a

Juvenile Court, be and it is hereby waived, and the said JOSEPH BARNARD HINES be

and the same is hereby transferred to the Criminal District Court of Harris County,

Texas, for criminal proceedings in    accord~nce   with the Code of Criminal Procedure.


         Signed this                 day of     FEBRUARY




                                                            ~
                                                            ~2t::::::-
                                                           OF HARRIS COUNTY, T E X A S
SHARON KELLER                                                                                                                        ABEL ACOSTA
 PRESIDING JUDGE               COURT OF CRIMINAL APPEALS                                                                                    CLERK
                                                                                                                                         (512) 463-1551
                                      P.O. BOX 12308, CAPITOL STATION
LAWRENCE E. MEYERS
CHERYL JOHNSON                              AUSTIN, TEXAS 78711                                                                  SIAN SCHILHAB
MIKE KEASLER                                                                                                                     GENERAL COUNSEL
                                                                                                                                   (512) 463-1600
BARBARA P. HERVEY
ELSA ALCALA
BERT RICHARDSON
KEVIN P. YEARY
DAVID NEWELL
 JUDGES




   May 4, 2015

   Joseph Hines #901768
   Connally Unit
   899 FM 632
   Kenedy, TX 78119

   RE: Trial Court Case# 776435-B



   Dear Mr. Hines :

   After a thorough search of our records, we find that you do not have a Writ of Habeas Corpus
   filed in the Court of Criminal Appeals at this time. If you have any further questions or
   concerns, please direct them to the District Clerk in the convicting county where you originally
   filed the application.

   I am herewith returning your documents.




                                                                                        '       ''~-
                                                                                                 .'

                                                                                                         '
                                                                                                                       ·.   ,.
                                                                                                                                 .
                                                                                                                                     '




                                                                                            .   ·..• .       ··•·•··        .:


   AA/kd
   Enclosure


                      SUPREME COURT BUILDING, 201 WEST 14TH STREET, ROOM 106, AUSTIN, TEXAS 78701
                                        WEBSITE WWW. CCA.COURTS. STATE. TX. US